UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM10–Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER 333–110441 THE SHERIDAN GROUP,INC. (Exact name of registrant as specified in its charter) Maryland 52–1659314 (State or other jurisdiction of incorporation ororganization) (I.R.S. Employer Identification No.) 11311 McCormick Road, Suite260 Hunt Valley, Maryland 21031–1437 (Address of principal executive offices) (Zip Code) 410–785–7277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filerx (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act.)YesoNox There was 1 share of Common Stock outstanding as of November10, 2010. The Sheridan Group,Inc. and Subsidiaries Quarterly Report For the Quarter Ended September30, 2010 INDEX Page PARTI — FINANCIAL INFORMATION 3 Item1. Financial Statements: 3 Condensed Consolidated Balance Sheets at September30, 2010 and December31, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations for the three and nine months ended September30, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the nine months endedSeptember30, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3. Quantitative and Qualitative Disclosures About Market Risk 19 Item4. Controls and Procedures 19 PARTII — OTHER INFORMATION 20 Item1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item3. Defaults Upon Senior Securities 20 Item4. Reserved 20 Item5. Other Information 20 Item6. Exhibits 20 SIGNATURE 21 2 Index PARTI — FINANCIAL INFORMATION Item1.Financial Statements. THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September30, December31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2,136,746 and $2,054,076, respectively Inventories, net Other current assets Refundable income taxes Total current assets Property, plant and equipment, net Intangibles, net Goodwill Deferred financing costs, net Other assets Total assets $ $ LIABILITIES Current liabilities: Accounts payable $ $ Accrued expenses Current portion of notes payable - Due to parent Total current liabilities Notes payable - Deferred income taxes and other liabilities Total liabilities STOCKHOLDER'S EQUITY Common stock, $0.01 par value; 100 shares authorized; 1 share issued and outstanding at September 30, 2010 and December 31, 2009 - - Additional paid-in capital Retained earnings Total stockholder's equity Total liabilities and stockholder's equity $ $ The accompanying notes are an integral partof the consolidated financial statements. 3 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER30, 2010 and 2009 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net sales $ Cost of sales Gross profit Selling and administrative expenses Loss (gain) on disposition of fixed assets ) Restructuring costs - Amortization of intangibles Total operating expenses Operating income Other (income) expense: Interest expense Interest income ) Gain on repurchase of notes payable - ) - ) Other, net ) ) ) Total other (income) expense ) (Loss) income before income taxes ) Income tax (benefit) provision ) ) Net (loss) income $ ) $ $ $ The accompanying notes are an integral partof the consolidated financial statements. 4 Index THE SHERIDAN GROUP,INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER30, 2010 and 2009 (Unaudited) Nine Months Ended September 30, September 30, Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Depreciation Amortization of intangible assets Provision for doubtful accounts Provision for inventory realizability and LIFO value Stock-based compensation Amortization of deferred financing costs and debt discount, included in interest expense Deferred income tax benefit ) ) Gain on repurchase of notes payable - ) Loss on disposition of fixed assets Changes in operating assets and liabilities Accounts receivable ) Inventories ) Other current assets ) Refundable income taxes Other assets Accounts payable ) Accrued expenses ) ) Income taxes payable (including amount due to parent) Other liabilities ) ) Net cash provided by operating activities Cash flows used in investing activities: Purchases of property, plant and equipment ) ) Proceeds from sale of fixed assets Advances paid to parent company, net - ) Net cash used in investing activities ) ) Cash flows provided by (used in) financing activities: Borrowing of working capital facility - Repayment of working capital facility - ) Repayment of long term debt - ) Payment of deferred financing costs in connection with long term debt - ) Proceeds from capital contribution from parent company - Dividends paid - ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities Asset additions in accounts payable $ $ The accompanying notes are an integral partof the consolidated financial statements. 5 Index THE SHERIDAN GROUP,INC. and SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Company Information and Significant Accounting Policies The accompanying unaudited financial statements of The Sheridan Group,Inc. and Subsidiaries (together, the “Company”) have been prepared by us pursuant to the rulesof the Securities and Exchange Commission (the “SEC”). In our opinion, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary to present fairly, in all material respects, our financial position as of September30, 2010 and our results of operations for the three and nine month periods ended September30, 2010 and 2009 and our cash flows for the nine month periods ended September30, 2010 and 2009. All such adjustments are deemed to be of a normal and recurring nature and all material intercompany balances and transactions have been eliminated. The year-end condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United States of America. These condensed consolidated financial statements should be read in conjunction with the annual consolidated financial statements and the notes thereto of The Sheridan Group,Inc. and Subsidiaries included in our Annual Report on Form10–K for the year ended December31, 2009. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted. The results of operations for the three and nine months ended September30, 2010 are not necessarily indicative of the results to be expected for the full fiscal year. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Certain previously reported amounts have been reclassified to conform to the current year presentation. New Accounting Standards Effective January 1, 2010, we adopted authoritative guidance issued by the Financial Accounting Standards Board (“FASB”) related to the accounting and disclosure requirements for transfers of financial assets. This guidance requires greater transparency and additional disclosures for transfers of financial assets and the entity’s continuing involvement with them and changes the requirements for derecognizing financial assets. In addition, the guidance eliminates the concept of a qualifying special-purpose entity. The adoption of this guidance did not have a material impact on our financial position, results of operations or cash flows. In June 2009, the accounting standard regarding the requirements of consolidation accounting for variable interest entities was updated by the FASB to require an enterprise to perform an analysis to determine whether the entity’s variable interest or interests give it a controlling interest in a variable interest entity. The adoption of this guidance by us on January 1, 2010, did not have a material impact on our financial position, results of operations or cash flows. 2. Liquidity All of our outstanding debt matures on August 15, 2011, with a balance due at maturity of $142.9 million. We do not have sufficient funds, nor do we anticipate generating sufficient funds from operations to repay the notes. We intend to refinance the notes prior to their maturity but we cannot assure you that we will be able to do so. Additionally, our working capital facility, for which we had no borrowings outstanding as of September 30, 2010, is scheduled to terminate on March 25, 2011. We anticipate that we will be able to replace the current facility prior to its termination, but we cannot assure you that we will be able to do so. Our future operating performance and ability to extend or refinance our indebtedness will be dependent on future economic conditions and financial, business, and other factors that may be beyond our control. If we fail torefinance the notes and working capital facility thiswould have a material adverse impact on our business, assetsand ability to fund our liquidity needs. 6 Index 3. Inventory Components of net inventories at September30, 2010 and December31, 2009 were as follows: September30, December 31, Work-in-process $ $ Raw materials (principally paper) Excess of current costs over LIFO inventory value ) ) Net inventory $ $ 4. Notes Payable and Working Capital Facility On August 21, 2003, we completed a private debt offering of 10.25% senior secured notes totaling $105.0 million, priced to yield 10.50%, that mature August 15, 2011 (the “2003 Notes”). On May 25, 2004, we completed a private debt offering of 10.25% senior secured notes totaling $60.0 million, priced to yield 9.86%, that mature August 15, 2011 (the “2004 Notes”). The 2004 Notes have identical terms to the 2003 Notes. During the year ended December 31, 2009, we paid $15.0 million, which included $0.5 million of accrued interest, to repurchase 2003 Notes and 2004 Notes with a face value of $22.1 million. The carrying value of the 2003 Notes and the 2004 Notes was $142.9 million as of September 30, 2010 and December 31, 2009, respectively. The 2003 Notes and 2004 Notes are shown as current liabilities on the September 30, 2010 balance sheet since their maturity date is in less than one year. The 2003 Notes and the 2004 Notes are collateralized by security interests in substantially all of our assets, subject to permitted liens. The capital stock, securities and other payment rights of our subsidiaries will constitute collateral for the 2003 Notes and the 2004 Notes only to the extent that Rule 3-10 and Rule 3-16 of Regulation S-X under the Securities Act do not require separate financial statements of a subsidiary to be filed with the SEC. Payment obligations under the 2003 Notes and the 2004 Notes are guaranteed jointly and severally, fully and unconditionally, by all of our subsidiaries. The Sheridan Group, Inc. (the stand-alone parent company) owns 100% of the outstanding stock of all of its subsidiaries and has no material independent assets or operations. There are no restrictions on the ability of The Sheridan Group, Inc. (the stand-alone parent company) to obtain funds by dividend, advance or loan from its subsidiaries. In an event of default, the holders of at least 25% in aggregate principal amount of the 2003 Notes and the 2004 Notes, may declare the principal, premium, if any, and accrued and unpaid interest on the 2003 Notes and the 2004 Notes to be due and payable immediately. Concurrent with the offering of the 2003 Notes, we entered into a working capital facility agreement. The working capital facilitywas amended concurrent with the offering of the 2004 Notes and again on June 16, 2009. Terms of the working capital facility allow for revolving debt of up to $20.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test. The interest rate on borrowings under the working capital facility is a fluctuating rate equal to the highest of (a) the Federal Funds Rate plus 0.50%, (b) the bank’s prime rate, or (c) the LIBOR rate plus a margin of 3.75%.At our option, we can elect a LIBOR option for a specified period. Any such borrowings bear interest at the specified LIBOR rate plus a margin of 3.75%. We have agreed to pay an annual commitment fee on the unused portion of the working capital facility at a rate of 0.50%. In addition, we have agreed to pay an annual fee of 3.875% on all letters of credit outstanding. The working capital facility is scheduled to mature on March 25, 2011. As of September 30, 2010 and December 31, 2009, we had no borrowings outstanding under the working capital facility. As of September 30, 2010, we had unused amounts available of $17.9 million and had $1.3 million in outstanding letters of credit under the working capital facility. The terms of the working capital facility prior to the June 16, 2009 amendment allowed for revolving debt of up to $30.0 million, including letters of credit commitments of up to $5.0 million, subject to a borrowing base test, which bore interest at the bank’s base rate or the LIBOR rate plus a margin of 1.75% at our option. Additionally, we paid an annual commitment fee on the unused portion of the working capital facility at a rate of 0.35% and an annual fee of 1.875% on all letters of credit outstanding. Borrowings and letters of credit under the working capital facility are collateralized by the assets of the Company and our subsidiaries, subject to permitted liens. The working capital facility contains various covenants including provisions that restrict our ability to incur or prepay indebtedness, including the 2003 Notes and the 2004 Notes, or pay dividends. It also requires us to satisfy financial tests, such as an interest coverage ratio and the maintenance of a minimum amount of earnings before interest, taxes, depreciation and amortization (as defined in the working capital facility agreement). We have complied with all of the restrictive covenants as of September 30, 2010. In an event of default, all principal and interest due under the working capital facility may become immediately due and payable. 7 Index 5. Accrued Expenses Accrued expenses as of September30, 2010 and December31, 2009 consisted of the following: September30, December31, Payroll and related expenses $ $ Profit sharing accrual Accrued interest Customer prepayments Self-insured health and workers' compensation accrual Other $ $ 6. Business Segments We are a specialty printer in the United States offering a full range of printing and value–added support services for the journal, magazine, book, catalog and articlereprint markets. Our business includes three operating segments comprised of “Publications,” “Books” and “Specialty Catalogs.” The Publications segment is focused on the production of short-run journals, medium-run journals and specialty magazines and is comprised of the assets and operations of The Sheridan Press, Dartmouth Printing, United Litho and Dartmouth Journal Services. Our Books segment is focused on the production of short-run books and is comprised of the assets and operations of Sheridan Books. The Specialty Catalogs segment, which is comprised of the assets and operations of The Dingley Press, is focused on catalog merchants that require run lengths between 50,000 and 8,500,000 copies. The accounting policies of the operating segments are the same as those described in Note 2 “Summary of Significant Accounting Policies” in the consolidated financial statements in our most recent Annual Report on Form10–K for the year ended December31, 2009. The results of each segment include certain allocations for general, administrative and other shared costs. However, certain costs, such as corporate profit sharing and bonuses and the amortization of a non–compete agreement with our former Chairman of the Board, are not allocated to the segments. Our customer base resides in the continental United States and our manufacturing, warehouse and office facilities are located throughout the East Coast and Midwest. We had no customers that accounted for 10.0% or more of our net sales for the three and nine month periods ended September 30, 2010 and 2009. The following table provides segment information as of September30, 2010 and 2009 and for the three and nine month periods then ended: Three months ended September 30, Nine months ended September 30, (in thousands) Net sales Publications $ Specialty catalogs Books Intersegment sales elimination (2
